                 Case 2:19-cr-00176-JCC Document 22 Filed 10/05/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                             CASE NO. CR19-0176-JCC
10                               Plaintiff,                ORDER
11          v.

12   JOHNATHAN R. UMPHLETT,

13                               Defendant.
14

15          This matter comes before the Court on Defendant Jonathan Umphlett’s unopposed
16   motion to proceed with a guilty plea by video conference (Dkt. No. 21). Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion for the
18   reasons explained herein.
19   I.     BACKGROUND
20          On September 18, 2019, Mr. Umphlett was charged with possessing child pornography,
21   (see Dkt. No. 3), and he has been detained since September 20, 2019, (see Dkt. No. 9). The
22   parties have reached a plea agreement, and Mr. Umphlett now moves to proceed with a plea
23   hearing by video conference. (See Dkt. No. 21.)
24          //
25          //
26          //


     ORDER
     CR19-0176-JCC
     PAGE - 1
               Case 2:19-cr-00176-JCC Document 22 Filed 10/05/20 Page 2 of 2




 1   II.    DISCUSSION

 2          Delaying Mr. Umphlett’s plea hearing would cause serious harm to the interests of
 3
     justice. See General Orders 04-20, 09-20, 14-20. Under General Order 15-20, in-person
 4
     proceedings will not resume until at least January 1, 2021. See General Order 15-20. Delaying
 5
     Mr. Umphlett’s plea hearing and, as a consequence, his sentencing, by three months would cause
 6

 7   serious harm to the interests of justice because Mr. Umphlett has a strong interest in the speedy

 8   resolution of this matter now that he has decided to plead guilty.

 9
     III.   CONCLUSION
10
            For the foregoing reasons, the Court GRANTS Defendant Johnathan Umphlett’s motion
11
     to proceed with a guilty plea by video conference (Dkt. No. 21) and ORDERS that Mr.
12
     Umphlett’s plea hearing be scheduled before a Magistrate Judge as soon as practicable and be
13
     conducted by video conference.
14

15
            DATED this 5th day of October 2020.
16

17

18

19
                                                          A
                                                          John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR19-0176-JCC
     PAGE - 2
